DECISION
The application of the above-named defendant for a review of the sentence of 5 years, DANGEROUS designation, for Theft imposed on November 20,1986, was fully heard and after a careful consideration of the entire matter it is decided that: the file shall be remanded back to the Twentieth Judicial District for resentencing or clarification of the sentence.
The Court Minute Entry of the arraignment and sentencing states: “The Court sentences Defendant to five years at MSP, to be served concurrently with a revocation of another sentence.” However, the Judgment and Commitment Order failed to mention the revoked sentence, and the manner as to how the two sentences were to run. This Court was unable to determine the intent of the sentencing judge. The Court also notes the absence of a presentence report or any record written or oral as to what apparently was a plea bargain. The record was insufficient for any meaningful review of the sentence as mandated.
We wish to thank Les Ocks of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.